Dear Ms. Richardson:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask:
      Whether the fire districts of DeSoto Parish can apply directly to the Division of Administration for Louisiana Community Development Block Grant funds?
Louisiana Revised Statute 40:1492.1 states as follows:
  § 1492.1 Fire protection districts of DeSoto Parish; general purpose political subdivision; Louisiana Community Development Block Grant program
      For purposes of 42 U.S.C. § 5302 and the Louisiana Community Development Block Grant program, fire protection districts of the parish of DeSoto are hereby designated as general purpose political subdivisions, and accordingly, each such fire protection district may apply directly to the division of administration for funding under such program.
A reading of this provision reveals that according to Louisiana law a DeSoto Parish fire district may apply directly for block grant funds. However, the allocation of these grants is governed by federal law, particularly 42 U.S.C. § 5301 et seq.
Section 5318(b) sets out the eligibility criteria and standards for awarding block grants which are in pertinent part:
 (b) Eligibility of cities and urban counties; criteria and standards; regulations
             (1) Urban development action grants shall be made to cities and urban counties
which have, in the determination of the secretary, demonstrated results in providing housing for low-and moderate-income persons. . . . (Emphasis added).
It is apparent from this federal statute that only cities and counties (parishes) are allowed to receive block grants. This in conflict with La. R.S. 40:1492.1. When state law is in conflict with federal law, the federal law supersedes. Therefore, according to the federal eligibility criteria, only cities and parishes in Louisiana are allowed to apply for the block grant funds.
We hope this sufficiently answers your question; however, if you have any questions, do not hesitate to contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: __________________________ FRANCES E. JONES ASSISTANT ATTORNEY GENERAL
RPI/FEJ/sc
b:98-279.op